63 So. 3d 1026 (2011)
STATE of Louisiana
v.
John CLAYBORNE.
No. 2011-KK-1199.
Supreme Court of Louisiana.
June 9, 2011.
Writ granted. The rulings of the lower courts are reversed and set aside. The police officers had the right to engage the defendant in conversation. The defendant voluntarily spit the contraband out of his mouth and at that point there was probable cause for arrest. The motion to suppress is denied, and the case is vacated for further proceedings.
WEIMER, J., would grant the stay and order an opposition.